Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 1 of 13 PageID #: 1




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  JULIE KROUB, individually and on
  behalf of all others similarly situated,                         Civil Case Number:

                          Plaintiff,
                                                            CLASS ACTION COMPLAINT

                        -
                     against-
  FINANCIAL RECOVERY SERVICES,
  INC.,

                          Defendant.



       Plaintiff, JULIE KROUB (hereinafter, “Plaintiff”), a New York resident, brings this Class

Action Complaint by and through the undersigned attorneys against Defendant Financial Recovery

Services, Inc. (hereinafter, “Defendant”) individually and on behalf of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff’s personal knowledge.


                      INTRODUCTION/PRELIMINARY STATEMENT

   1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use of

       abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C.

       § 1692(a). At that time, Congress was concerned that “abusive debt collection practices

       contribute to the number of personal bankruptcies, to material instability, to the loss of

       jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws .

       . . [we]re inadequate to protect consumers,” and that “the effective collection of debts”
Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 2 of 13 PageID #: 2




      does not require “misrepresentation or other abusive debt collection practices.” 15 U.S.C.

      §§ 1692(b) & (c).

   2. Congress explained that the purpose of the Act was not only to eliminate abusive debt

      collection practices, but also to “insure that those debt collectors who refrain from using

      abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

      determining that the existing consumer protection laws were inadequate, id. § 1692(b),

      Congress gave consumers a private cause of action against debt collectors who fail to

      comply with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

   3. The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C. § 1692

      et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over

      the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

   4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                  NATURE OF THE ACTION

   5. Plaintiff brings this action on behalf of a class of New York consumers under § 1692 et

      seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

      Collections Practices Act (“FDCPA”).

   6. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                             PARTIES

   7. Plaintiff is a natural person and a resident of the State of New York, Kings County, and is

      a “Consumer” as defined by 15 U.S.C. §1692(a)(3).

   8. Defendant is a collection agency with its principal office located at 4510 W. 77th Street,

      Suite 200, Edina, Minnesota 55435.
Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 3 of 13 PageID #: 3




   9. Upon information and belief, Defendant is a company that uses the mail, telephone, or

      facsimile in a business the principal purpose of which is the collection of debts, or that

      regularly collects or attempts to collect debts alleged to be due another.

   10. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. § 1692a(6).


                                   ALLEGATIONS OF FACT

   11. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

      numbered above herein with the same force and effect as if the same were set forth at length

      herein.

   12. Some time prior to November 16, 2020, an obligation was allegedly incurred to Barclays

      Bank Delaware (“CREDITOR”).

   13. The Barclays Bank Delaware obligation arose out of a consumer transaction in which

      money, property, insurance or services, which are the subject of the transaction, are

      primarily for personal or family medical purposes.

   14. The alleged Barclays Bank Delaware obligation is a "debt" as defined by 15 U.S.C.§

      1692a(5).

   15. Barclays Bank Delaware is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   16. At some point, Barclays Bank Delaware or a purchaser, assignee, or subsequent creditor

      sold the debt to the Defendant.

   17. Defendant then decided to contact Plaintiff about the debt via written correspondence in an

      attempt to collect the alleged debt.

   18. However, rather than preparing and mailing a collection letter on its own, Defendant sent

      information regarding Plaintiff and the Debt to a commercial mail house (“mail house”).

   19. Upon information and belief, the name of the mail house was Compumail, with its
Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 4 of 13 PageID #: 4




      headquarters in Southington, Connecticut.

   20. Defendant disclosed to the mail house:

          a. Plaintiff status as a debtor;

          b. the fact that Plaintiff allegedly owed $3,507.04 to Barclays Bank Delaware; and

          c. other highly personal pieces of information.

   21. The mail house then populated some or all of this information into a pre-written template,

      printed, and prepared the letter for mailing to Plaintiff’s residence in New York.

   22. The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as “the conveying of

      information regarding a debt directly or indirectly to any person through any medium.”

   23. The sending of an electronic file containing information about Plaintiff’s purported debt to

      a mail house is therefore a communication.

   24. Defendant’s communication to the mail house was in connection with the collection of a

      Debt since it involved disclosure of the Debt to a third-party with the objective being

      communication with, and motivation of, the consumer to pay the alleged Debt.

   25. Plaintiff never consented to having her personal and confidential information, concerning

      the Debt or otherwise, shared with anyone else.

   26. In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. § 1692c(b):

              “Except as provided in section 1692b of this title, without the prior consent
              of the consumer given directly to the debt collector, or the express
              permission of a court of competent jurisdiction, or as reasonably necessary
              to effectuate a post judgment judicial remedy, a debt collector may not
              communicate, in connection with the collection of any debt, with any person
              other than the consumer, his attorney, a consumer reporting agency if
              otherwise permitted by law, the creditor, the attorney of the creditor, or the
              attorney of the debt collector.” (emphasis added).

   27. The mail house used by Defendant as part of its debt collection effort against Plaintiff does

      not fall within any permitted exception provided for in 15 U.S.C. § 1692c(b).
Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 5 of 13 PageID #: 5




   28. Due to Defendant’s communication to this mail house, information about Plaintiff -

      including her name, the amount allegedly owed, and Plaintiff’s home address - are all

      within the possession of an unauthorized third-party.

   29. If a debt collector “conveys information regarding the debt to a third party - informs the

      third party that the debt exists or provides information about the details of the debt - then

      the debtor may well be harmed by the spread of this information.” Brown v. Van Ru Credit

      Corp., 804 F.3d 740, 743 (6th Cir. 2015).

   30. Defendant unlawfully communicates with the unauthorized third-party mail house solely

      for the purpose of streamlining its generation of profits without regard to the propriety and

      privacy of the information which it discloses to such third-party.

   31. In its reckless pursuit of a business advantage, Defendant disregarded the known, negative

      effect that disclosing sensitive information to an unauthorized third-party has on

      consumers.

   32. As a result of the Defendant’s violations of the FDCPA, the Plaintiff was harmed. Plaintiff

      was harmed by being subjected to abusive collection practices, from which she had a

      substantive right to be free, by having her privacy invaded, and by having her private and

      protected information shared and disseminated with unauthorized parties.

   33. The November 16, 2020 letter offered Plaintiff three options to repay the alleged debt, one

      option being to resolve the debt for less than the amount owed; and another for a low

      monthly payment arrangement.

   34. The November 16, 2020 letter stated, in part: “We are willing to listen to any reasonable

      offers you may wish to make but you need to call us soon.”

   35. Plaintiff, as would any least sophisticated consumer, read the above statement and was
Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 6 of 13 PageID #: 6




      under the impression that if she did not call Defendant soon, she would lose the low

      monthly payment option or the option to repay the debt for less than the amount owed. The

      language provided Plaintiff with a sense of urgency.

   36. About a month later, Plaintiff received another letter from Defendant attempting to collect

      on the same alleged debt owed to Barclays Bank Delaware. See Exhibit B.

   37. The December 16, 2020 letter offered Plaintiff the same low monthly payment arrangement

      that it offered in its November 16, 2020 collection letter.

   38. Approximately one month following receipt of the December 16, 2020 letter, Plaintiff

      received yet another letter from Defendant attempting to collect the alleged Barclays Bank

      Delaware debt. See Exhibit C.

   39. The January 15, 2021 letter, like the November 16, 2020 letter, offered Plaintiff three

      options to repay the alleged debt, including resolving the debt for less than the balance

      owed and a low monthly payment option.

   40. The January 15, 2021 letter, like the November 16, 2020, included the following statement:

      “We are willing to listen to any reasonable offers you may wish to make but you need to

      call us soon.”

   41. Plaintiff, as would any least sophisticated consumer, was again left confused as to whether

      she should contact the Defendant immediately or risk losing the previously offered

      repayment options.

   42. Upon information and belief, Defendant utilized language in their November 16, 2020 that

      would create a sense of urgency, i.e. contact us soon or risk losing our offer to settle, despite

      the fact that they knew that the offer to settle would not expire in the near future.

   43. Upon information and belief, it is Defendant’s practice to continue sending letters with
Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 7 of 13 PageID #: 7




      identical offers to settle after sending a letter with an offer and a requirement to contact

      them soon.

   44. Pursuant to the FDCPA, a debt collector may not use any false, deceptive, or misleading

      representation or means in connection with the collection of any debt.

   45. The series of collection letters mailed to Plaintiff by Defendant created a false sense of

      urgency and misled Plaintiff to believe she needed take action immediately, when that was

      clearly not the case.

   46. “A collection agency may offer a settlement; however, it may not be deceitful in the

      presentation of that settlement offer.” See, Goswami v. American Collections Enterprise,

      377 F.3d 488 (5th Circ. 2004).

   47. As a result of the Defendant’s violations of the FDCPA, the Plaintiff was harmed. Plaintiff

      was harmed by being subjected to deceptive and misleading collection practices, from

      which she had a substantive right to be free, by being subjected to the increased material

      risk of financial harm that Congress intended to prevent by enacting the FDCPA – to wit,

      that Plaintiff, influenced by misleading information, would make decisions that she may

      not have had she been given only truthful information.

   48. Defendant’s actions as described herein are part of a pattern and practice used to collect

      consumer debts.

                                       CLASS ALLEGATIONS

   49. Plaintiff brings this claim on behalf of the following classes, pursuant to Fed. R. Civ. P.

      23(a) and 23(b)(3):

   50. Class A consists of (a) all individuals in the State of New York (b) whose information was

      shared by Defendant to its mail house (c) in connection with a debt purportedly whose
Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 8 of 13 PageID #: 8




      original creditor was Barclays Bank Delaware, (d) during the one year period preceding

      the filing of the Complaint in this action.

   51. Class B consists of (a) all individuals in the State of New York (b) who received a

      collection letter from Defendant (c) in connection with a debt purportedly whose original

      creditor was Barclays Bank Delaware, (d) which stated “We are willing to listen to any

      reasonable offers you may wish to make but you need to call us soon” (e) during the one

      year period preceding the filing of the Complaint in this action.

   52. The identities of all class members are readily ascertainable from the records of Defendant

      and those companies and entities on whose behalf they attempt to collect debts.

   53. Excluded from the Plaintiff Classes are the Defendant and all officers, members, partners,

      managers, directors, and employees of the Defendant and their respective immediate

      families, and legal counsel for all parties to this action and all members of their immediate

      families.

   54. There are questions of law and fact common to the Plaintiff Classes, which common issues

      predominate over any issues involving only individual class members. The principal issue

      is whether the Defendant’s practice, of sharing debtor’s personal and protected information

      with its mail house, violates 15 U.S.C. §§ 1692c and 1692e.

   55. The Plaintiff’s claims are typical of the class members, as all are based upon the same facts

      and legal theories.

   56. The Plaintiff will fairly and adequately protect the interests of the Plaintiff Classes defined

      in this complaint. The Plaintiff has retained counsel with experience in handling consumer

      lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor Plaintiff’s

      attorneys have any interests, which might cause them not to vigorously pursue this action.
Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 9 of 13 PageID #: 9




   57. This action has been brought, and may properly be maintained, as a class action pursuant

      to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

      defined community interest in the litigation:

      (a)     Numerosity: The Plaintiff is informed and believes, and on that basis alleges, that

              the Plaintiff Classes defined above is so numerous that joinder of all members

              would be impractical.

      (b)     Common Questions Predominate: Common questions of law and fact exist as to

              all members of the Plaintiff Classes and those questions predominate over any

              questions or issues involving only individual class members. The principal issue is

              whether the Defendant’s practice, of sharing debtor’s personal and protected

              information with its mail house, violates 15 U.S.C. §§ 1692c and 1692e.

      (c)     Typicality: The Plaintiff’s claims are typical of the claims of the class members.

              The Plaintiff and all members of the Plaintiff Classes have claims arising out of the

              Defendant’s common uniform course of conduct complained of herein.

      (d)     Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

              members insofar as Plaintiff has no interests that are averse to the absent class

              members. The Plaintiff is committed to vigorously litigating this matter. Plaintiff

              has also retained counsel experienced in handling consumer lawsuits, complex

              legal issues, and class actions. Neither the Plaintiff nor Plaintiff’s counsel have any

              interests which might cause them not to vigorously pursue the instant class action

              lawsuit.

      (e)     Superiority: A class action is superior to the other available means for the fair and

              efficient adjudication of this controversy because individual joinder of all members
Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 10 of 13 PageID #: 10




               would be impracticable. Class action treatment will permit a large number of

               similarly situated persons to prosecute their common claims in a single forum

               efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

    58. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

       appropriate in that the questions of law and fact common to members of the Plaintiff

       Classes predominate over any questions affecting an individual member, and a class action

       is superior to other available methods for the fair and efficient adjudication of the

       controversy.

    59. Depending on the outcome of further investigation and discovery, Plaintiff may, at the time

       of class certification motion, seek to certify a class(es) only as to particular issues pursuant

       to Fed. R. Civ. P. 23(c)(4).

                                             COUNT I

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692c et seq.

    60. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

       herein with the same force and effect as if the same were set forth at length herein.

    61. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

       various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692c.

    62. Pursuant to Section 15 U.S.C. §1692c of the FDCPA:

       “Except as provided in section 1692b of this title, without the prior consent of the
       consumer given directly to the debt collector, or the express permission of a court
       of competent jurisdiction, or as reasonably necessary to effectuate a post judgment
       judicial remedy, a debt collector may not communicate, in connection with the
       collection of any debt, with any person other than the consumer, his attorney, a
       consumer reporting agency if otherwise permitted by law, the creditor, the attorney
       of the creditor, or the attorney of the debt collector.” (emphasis added).
Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 11 of 13 PageID #: 11




    63. The Defendant violated said provision by conveying Plaintiff’s information to its mail

       house in connection with the collection of Plaintiff’s debt, in violation of 15 U.S.C. §1692c.

    64. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s conduct

       violated Section 1692c et seq. of the FDCPA, statutory damages, costs and attorneys’ fees.

                                            COUNT II

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            16 U.S.C. §1692e et seq.

    65. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

       herein with the same force and effect as if the same were set forth at length herein.

    66. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

       various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e, 1692e(2),

       1692e(5) and 1692e(10).

    67. Pursuant to Section 15 U.S.C. §1692e of the FDCPA, a debt collector may not use any

       false, deceptive, or misleading representation or means in connection with the collection

       of any debt.

    68. The Defendant violated said provision by using false, deceptive and misleading

       representations in connection with the collection of a debt in violation of 15 U.S.C.

       §1692e(10).

    69. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s conduct

       violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

       attorneys’ fees.


                                            COUNT III

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 12 of 13 PageID #: 12




                                        15 U.S.C. §1692f et seq.

    70. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

        herein with the same force and effect as if the same were set forth at length herein.

    71. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

        various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

    72. Defendant violated 15 U.S.C. § 1692f by using unfair means in connection with the

        collection a debt, to wit, knowingly disclosing sensitive information about Plaintiff’s debt

        to third parties not expressly authorized under the FDCPA.

    73. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's conduct

        violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

        attorneys’ fees.



                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

               (a)       Awarding Plaintiff and the Class statutory damages;

               (b)       Awarding Plaintiff and the Class costs of this Action, including reasonable

 attorneys’ fees and expenses;

               (c)       Awarding pre-judgment interest and post-judgment interest; and

               (d)       Awarding Plaintiff and the Class such other and further relief as this Court

               may deem just and proper.

 Dated: April 27, 2021



                                               /s/ Yitzchak Zelman____
                                               Yitzchak Zelman, Esq.
Case 1:21-cv-02298-LDH-JRC Document 1 Filed 04/27/21 Page 13 of 13 PageID #: 13




                                    MARCUS & ZELMAN, LLC
                                    701 Cookman Avenue, Suite 300
                                    Asbury Park, New Jersey 07712
                                    (732) 695-3282 telephone
                                    (732) 298-6256 facsimile
                                    YZelman@marcuszelman.com
                                    Attorneys for Plaintiff
